5worable John C. Marburger
county Atiorney
R?yette County
IAGranr,a,.
          Texas

Dear Sir:                       Opinion No. O-d4ilO
                                Re: Term of person appointed to i'ill
                                     vacancy in membership of the Board
                                     of Trustees of La Grange Independent
                                     School District.

We are in receipt of your recent communication requesting an opinion from
this depurtme?t on the above stated matter. The specific question
submitted by you is:

     "If s vacancy occws by resignation on the Board of
     Trustees of the La Grange Independent School District
     and such vacancy is filed by appointment by the
     reolliningBoard Members, does such appointee serve
     until the next Trustee Electlon or does he serve for the
     unes:>iridterm of the resigned member?

After carefuliy considering the provisions of our statutes relating to
the filling of vacancies in the mem'Dershipof aoards of TrLISteeS of
independent Schocl Districts, it is our opinion that the provisions of
Article 27'7, Vernon's Annotated Civil Statutes, are applicable to the
LaG-enge Independent School District.

:Jith-9erence to the filling of vacancies in the membershis oL boards of
trustees of independent school districts, 3ticl.e 2777, V. A. C. S.,
provides:

     "The members of the board remaining after a vacancy shall fill
     khe same for the unexpired term."'

in view of the foregoing, it is our opin:on that when the Board of
Trustees of La Grange Independent School Di.strict;fillsa vacancy in the
membership of said Board by appointment, the appointee is entitled to
serve for the unexpired term of his or her predecessor.
Honorable John C. Marburger, page #2    o-6480



Trusting that the foregoing satisfactorily answers your inquiry, we
remain

                                       Yours very truly

                                 ATTORNEY QXEZALOFTEXAS

                                 s/    J. A. Ellis



                                 BY
                                       J. A. Ellis
                                         Assistant

JAE:ddt/ldw

APPROVED MkR.27, 1945
s/ Carlos C. Ashley
FIRST ASSISTANT,
AWORNEY GENERAL

APPROVED OPINION COMMITTEE
BY B. W. B.
CHAIRMAN